PATBOSSO, J.
I concur, with this additional comment : Assuming that the plaintiffs, as well as the other named persons upon whose behalf the action purports to be brought, *852could properly be joined as parties plaintiff (see Code Civ. Proc., § 378), and disregarding, in the absence of a special demurrer, the fact that their individual causes of action are not separately stated, a joint judgment in favor of all such plaintiffs is not authorized. (Emery v. Pacific Emp. Ins. Co. (1937), 8 Cal.2d 663, 666 [67 P.2d 1046].)